Exhibit 10(i)

 

The rights and remedies of Ronald D. Ordway under this instrument are subject to
the terms and conditions of those certain Debt Subordination Agreements dated as
of June 28, 2006 among Ronald D. Ordway, Video Display Corporation, its
subsidiaries and each of RBC Centura Bank and Regions Bank, as each may be
amended from time to time, each of which is incorporated herein by specific
reference thereto to the same extent as if fully set forth herein.

 

SUBORDINATED NOTE AGREEMENT

$6,000,000.00

 

State of Georgia

)

, 2006

 

)

 

County of Dekalb

)

 

 

FOR VALUE RECEIVED, the undersigned, Video Display Corporation promises to pay
to the order of Ronald D. Ordway (together with any holder hereof, the “Holder”)
at any such place the principal sum of Six Million and No/100 Dollars
($6,000,000.00) plus all accrued and unpaid interest on the unpaid balance of
such principal amount, at the rate of interest and in installments as described
below.

 

Principal and interest shall be due and payable on the first day of each month,
commencing August 1, 2006, in consecutive monthly installments in an amount
equal to the sum of (i) all then accrued and unpaid interest, plus (ii) a
principal payment in the amount of $33,333.33.  The entire unpaid principal
amount hereof, together with accrued and unpaid interest thereon and all other
amounts payable hereunder shall be due and payable on July 1, 2021.

 

Interest on the unpaid balance hereof shall accrue at an annual rate (computed
on the basis of actual days elapsed over a 360 day year) equal to the prime rate
plus one percent (1.00 %) which interest shall be paid monthly until expiration
of the Note. The prime rate for purposes of this Note shall be determined on a
month to month basis, using the consensus prime rate published by the Wall
Street Journal effective on the first day of each such month.

 

The rights and remedies of Ronald D. Ordway under this instrument are subject to
the terms and conditions of that certain Debt Subordination Agreement dated as
of June 28, 2006 between Ronald D. Ordway, RBC Centura Bank and Regions Bank, as
it may be amended from time to time, which is incorporated herein by specific
reference thereto to the same extent as if fully set forth herein.

 

The undersigned shall have the right to repay the indebtedness represented by
this Note in whole or in part without premium or penalty.

 

The Holder is hereby granted a lien on all assets of Video Display Corporation
subordinated only to those liens filed by Centura Bank and Regions Bank.

 

This Note supercedes any and all demand notes outstanding between the lender,
Ronald D. Ordway and the borrower, Video Display Corporation.

 

This Note is executed under the hand and seal of the undersigned on the date
first above written.

 

 

 

BY:

VIDEO DISPLAY CORPORATION

 

 

 Borrower

 

 

 

 

 

/s/ Michael D. Boyd

 

 

 

Michael D. Boyd

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------